Curia.

When a minister of a town or parish is seised of any lands in right of the town or parish, which is the case of all parsonage lands, or lands granted for the use of the ministry, or of the minister for the time being, the minister, for this purpose, is a sole corporation, and holds the same to himself and his successors. And in case of a vacancy in the office, the town or parish is entitled to the custody of the same, and for that purpose may enter and take the profits, until there be a successor. Every town is considered to be a parish, until a separate parish be formed within it; and then the inhabitants and territory, not included in the separate parish, form the first parish; and the minister of such first parish by law holds, to him and his successors, all the estates and rights which he held as minister of the town before the separation. Upon the facts agreed in this case, the plaintiffs are entitled to the custody and profits of the close, in which the supposed trespass was committed, and they are therefore entitled to judgment.

Defendants defaulted